It sufficiently appears from the agreed facts that the testatrix understood and used the term "trade" in the broad sense of special occupation or profession rather than in the ordinary sense of mechanical employment, and we are therefore of opinion that Frances, Edna, and Horace have fulfilled the condition of the will, so as now to entitle each of them to one seventh part of the present residuum of the testatrix's estate, provided the residuary clause of the will can be sustained.
The only difficulty now arising as to that clause is as to the time within which the condition is to be performed or the right to a share of the estate forfeited. But we do not regard this difficulty as insuperable. When no time is fixed for the doing of an act or the performance of a condition, it is to be done or performed within a reasonable time; and by not fixing a definite time for the acquirement of a trade by the several donees, we think it was the probable intent of the testatrix that such trade should be acquired by them within a reasonable time after becoming of age, which may be determined by the court, in a proper proceeding instituted for that purpose, by the circumstances of each particular case.
Case discharged.
All concurred. *Page 593